Citation Nr: 1516582	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for mild degenerative changes in the lumbar spine, previously characterized as chronic mechanical low back pain.

2.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities prior to June 28, 2011. 

3.  Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s).



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active duty service from January 1997 to April 2000. 

This matter came before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision issued by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a 40 percent rating for the Veteran's service-connected lumbar spine disability.

In a July 2014 rating decision, the RO awarded a 100 percent schedular rating for a mood disorder, effective June 28, 2011.  However, the issue of entitlement to TDIU may still be relevant as it relates to the prior time period and for purposes of Special Monthly Compensation.  

Nonetheless, in October 2014, the Board received additional evidence in the form of a private vocational assessment (along with a waiver of initial RO consideration) and that evidence raises the issue of unemployability for the rating period on appeal prior to June 28, 2011.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Consequently, the Board infers a TDIU claim for the rating period on appeal prior to June 28, 2011, and such issue has been added to the instant appeal.  

The issue of entitlement to an increased rating for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  For the rating period on appeal prior to June 28, 2011, the Veteran was precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment.


2. In addition to the Veteran's TDIU, prior to June 28, 2011, service connection was in effect for PTSD, rated as 100 percent disabling from June 28, 2011.  

CONCLUSIONS OF LAW

1.  For the rating period on appeal prior to June 28, 2011, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2014).

2. The criteria for special monthly compensation at the housebound rate, effective June 28, 2011, have been met. 38 U.S.C.A. §§ 1114(s), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that his service-connected disabilities prevent him from following and maintaining gainful employment.  As noted above, the RO awarded a 100 percent schedular rating for a mood disorder, effective June 28, 2011.  In this decision, discussion regarding entitlement to a TDIU is limited to the rating period on appeal prior to June 28, 2011.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.   38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.
In this case, service connection is currently in effect for a low back disability (40 percent) and a mood disorder (100 percent).  The record reflects that the RO assigned a 40 percent for the Veteran's low back disability beginning in March 2008.  In January 2009, the RO assigned a temporary 100 percent rating based on surgical treatment requiring convalescence.  The 40 percent rating for the low back disability was then continued from April 1, 2009.  Thereafter, effective June 28, 2011, a combined 100 percent schedular rating was assigned, based on the grant of service connection for the Veteran's mood disorder.

Although the Veteran did not meet the minimum schedular percentage requirements for a TDIU prior to June 28, 2011, the Board notes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him/her in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. 

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the non-reviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations. 
Accordingly, this contention is rejected." Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at *5 fn 4 (emphasis added). 

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA. See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

In this case, after having reviewed the complete record, the Board finds that, regardless of whether or not the schedular criteria were met prior to June 28, 2011, the criteria for a TDIU are met.  According to a June 2013 assessment, a private psychologist, H. Henderson-Galligan., PhD., HSPP, interviewed the Veteran and determined that he cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity secondary to his severe level of impairment associated with his service-connected lumbar spine disability and mood disorder.  Although this competent evidence supports the finding that the Veteran is unemployable, it does not address the approximate onset of his unemployability.

Nonetheless, the Veteran recently submitted an October 2014 vocational assessment authored by S.B., Rh.D, CVE, CRC, NCC, LPCC, who is identified as a Vocational Consultant associated with Barnes Rehabilitation Services.  Dr. S.B. determined that the Veteran has been totally and permanently precluded from performing at a substantially gainful level due to the severity of his service-connected lumbar spine disability since at least March 2009.  In making this decision, Dr. S.B. referenced the following medical evidence:  1).  A February 2008 VA primary care note reflecting the Veteran's report of increased back pain and his inability to work after taking medication to help him sleep and other medication to alleviate his back pain and relax his back muscles; 2). A February 2008 VA primary care note reflecting increased back pain with frequent muscle spasms;  3). A March 2010 VA examination report noting incapacitating episodes of back disease occurring once a month, lasting for 2 to 3 days;  mild-to-moderate limitation of daily activities during flare-ups, and a notation that he has not been able to keep a job due to low back pain; and 4).  An August 2010 VA physical rehabilitation note reflecting treatment for a bulging disc in lumbar spine, and the Veteran's report of increased frequency of pain and difficulty urinating and defecating, despite the therapy provided.  

Also in support of her opinion, Dr. S.B. referred to two human resources studies regarding the management of unplanned absences from work.  Dr. S.B. stated that the Veteran would have exceeded the amount of excused absences and the amount of time "off task" due to his service-connected disabilities.  Dr. S.B. also stated that the Veteran is extremely limited in the physical activity involved in sustaining work.  She noted that the March 2010 VA examiner is in agreement that the Veteran is unable to work due to his low back pain and a VA primary care nurse stated that the medications, which include prescribed narcotics, cause drowsiness resulting in difficulty maintaining employment.  Ultimately, Dr. S.B. concluded that the Veteran in this case has been unable to maintain employment since March 2009 due to his back disability.  

The Board finds this vocational assessment highly persuasive and probative as it is authored by a Vocational Consultant who outlined the Veteran's medical and vocational history and cited to particular evidence and studies.  It is clear that the Veteran's service-connected bilateral low back disability preclude all types of employment.  On this basis, the Board finds that a TDIU is warranted for the rating period on appeal prior to June 28, 2011.  

In this case the Board awards the Veteran a TDIU based solely due to his back disability.  Therefore, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. his back), and has additional service-connected disabilities that are independently rated at least 60 percent (PTSD), the criteria for SMC at the housebound rate were met as of June 28, 2011.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective June 28, 2011.


ORDER

For the rating period on appeal prior to June 28, 2011, entitlement to a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective June 28, 2011.


REMAND

In the October 2014 vocational assessment referred to above, Dr. S.B. indicated that the Veteran has been receiving disability benefits from the Social Security Administration (SSA) since September 2013.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).   

The Board finds that the Veteran's SSA records are reasonably relevant to the increased rating claim for his service-connected low back disability, as Dr. S.B. stated that the Veteran is not working due to his physical impairments.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Accordingly, the increased rating claim must be remanded to obtain any available SSA records.  

Additionally, the record shows that the Veteran has not undergone a VA compensation examination for his lumbar spine disability since March 2010.  Generally, the mere passage of time is not a sufficient basis for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). However, given his statement in his August 2010 notice of disagreement (NOD) that there was a language barrier between the March 2010 VA examiner and himself, and because his lumbar spine disability has not been examined in five years, the Board finds that an additional examination should be afforded to him.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2.  Then, schedule the Veteran for a VA examination of the spine to determine the current nature and severity of his service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

 (a).  Identify the Veteran's lumbar spine orthopedic pathology, as well as any related neurologic pathology found to be present. 

(b).  Provide the range of motion of his lumbar spine in degrees and indicate whether there is objective evidence of pain on motion. 

( c).  Indicate whether his lumbar spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use, specifically indicating whether any additional limitation in range of motion is present, and to what degree. 

(d).  Indicate the presence of any ankylosis (favorable or unfavorable) of the entire lumbar spine, or the entire spine.  

(e).  State whether any current lumbar spine disc disease has been productive of any incapacitating episodes, and IF SO, the frequency and duration of those episodes, categorized by year; 

(f).  Identify any evidence of radiculopathy or other neurological involvement due to the service-connected lumbar spine disability.  If neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  Also comment on the presence and severity of any related bowel or bladder problems.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  When the development requested has been completed, and compliance with the requested action is ensured, readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


